Citation Nr: 1129598	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO. 04-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to service connection for an acquired psychiatric disorder, including depression, posttraumatic stress disorder (PTSD), and an anxiety disorder.

2. Entitlement to a disability rating in excess of 10 percent for a left hand disability, including residuals of a laceration of the dorsum of the left hand, with residual tendonitis. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1978.

This matter was previously before the Board of Veterans' Appeals (BVA or Board) in November 2006 and was remanded to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida for additional development. Prior to the Remand, this matter was before the BVA on appeal from a March 2003 rating decision.

This matter was last before the Board in November 2009. At that time, the Board denied all of the appealed claims, except for those indicated herein. The development directed by the November 2009 Board decision has been substantially accomplished and no further development is necessary.


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran has a psychiatric disorder related to his active duty service.

2. The Veteran's left hand disability is not manifested by a painful scar of a compensable size or a compensable loss of range of motion of the wrist. 

3. The Veteran's service-connected disability, of a left hand disability, with a 10 percent disability rating, does not prevent him from securing and following a substantially gainful occupation.
 

CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).

2. The criteria for an evaluation in excess of 10 percent for a left hand disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5024-5299 (2010).

3. The criteria for the establishment of TDIU, due to a service-connected left hand disability, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
  
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify for the service connection claim was satisfied by way of a letter sent to the Veteran in March 2002 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. The Board notes that although the Veteran was not provided notice specific to a claim for service connection for PTSD, the record indicates that he does not have a current diagnosis for that disorder and the need for such information was provided in the general notice previously provided. The Veteran thus had adequate notice to that aspect of the claim and it is being denied based on that aspect of the claim.
 
With respect to the Dingess requirements, in November 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

Although the notice provided addressing the rating criteria and effective date provisions were not provided until November 2006, the service connection claim  was subsequently readjudicated in a March 2011 Supplemental Statement of the Case. Thus any timing error was cured by the readjudication of the service connection claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2006 in regards to the increased rating claim and the TDIU claim. The letter informed him that the evidence must support a worsening of his left hand disability to substantiate the claims and the percentage criteria and indication of unemployability due to service-connected disabilities necessary to support a TDIU claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. It also provided 
notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. Additionally, any timing error as to any of the notice provided was cured by the subsequent readjudication of the claims by a March 2011 Supplemental Statement of the Case.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and identified pertinent records. The Veteran has submitted statements and records. In addition, he was afforded VA medical examinations, most recently in January 2010, which provided specific medical opinions pertinent to the issue on appeal. Additionally, in regards to the previous remands, the VA medical records and Social Security records have been associated with the claims file and new VA examinations were provided as directed in regards to the current claims. 


To the extent that the Veteran contends that a new VA examination is necessary because the examiner did not provide an adequate examination, the Board notes that the examiner provided sufficient information to rate the Veteran's claims. Additionally, "competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The VA examiner has advanced medical training, experience, and had the opportunity to examine both the Veteran and his claims file to provide a competent diagnosis and medical opinion concerning the Veteran's current condition. See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."  Also finding that VA satisfied its duty to assist by providing a medical examination performed by a nurse practitioner). The VA examiner was qualified through education, training, and experience to offer competent medical evidence. Therefore, the Board finds that the examination and associated opinion is adequate for a proper adjudication of the appeal. The examiner addressed the questions noted in the remand. As a result, an additional examination is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Acquired Psychiatric Disorder Claim

The Veteran originally claimed to have depression in service, in his December 2001 statement. As noted in the November 2009 rating decision, the Veteran's claim was broadened to include a claim for service connection for PTSD and an anxiety disorder, as recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, such as psychoses, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor. See Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service treatment records indicate that he was diagnosed with possible enuresis or bedwetting on May 31, 1977. That record indicated that the Veteran had a history of bed wetting up until the age of 10 years old, at which time he stopped almost completely until recently. The examiner noted that the Veteran had a possible history of kidney infection.

An August 31, 1977 service treatment record reported a recurrence of bedwetting. The examiner noted that most enuresis results from a psychological problem and that might be the likely cause of it. 

However, the Veteran's April 1978 separation examination found him to be psychiatrically normal. 

The record is subsequently silent for decades following the Veteran's discharge from service in regards to a psychiatric disorder.  

An October 15, 1999 letter, from the Veteran's private physician, Dr. W.D.A., noted that "[t]he patient has also experienced a recent problem of situational depression reaction."  

A December 18, 2000 letter, from the Veteran's physician, Dr. J.M.W., noted that the Veteran has been diagnosed with major depressive disorder, and that the Veteran related his depression onset to stresses at work. Dr. J.M.W. further noted that the Veteran "reports no history of psychiatric problems prior to one or two years ago (emphasis added)."  Dr. J.M.W. further stated that the stress from the  fallout of an episode at work was significant, caused much psychological distress for the Veteran, and found that post-service stressors to have precipitated his depressive episode. 

An initial psychiatric evaluation by Dr. J.M.W., dated October 19, 2000, noted that the Veteran has been depressed for the last one to two years. 

VA medical records generally indicate complaints of, or treatment for, an acquired psychiatric disorder. A March 1, 2002 VA medical record noted that the Veteran had a history of depression and PTSD. The examiner noted that the Veteran has been depressed for 2 years, and noted that 2 years ago the Veteran had administrative problems with the postal service, which was the "reason why he got depressed."  The examiner diagnosed him with major depression with psychotic symptoms. 

A July 16, 2008 VA medical record noted that the Veteran claimed to relate his PTSD to being fearful for his life after being labeled "a snitch."  He also reported being sent to the brig for a drug arrest, where he was "propositioned" by others.

However, in July 24, 2008 VA PTSD clinical team note he reported stressors of having been "busted" with someone else's property and spent time in the brig and that he fell overboard while from a liberty boat in rough water and was in the water for approximately five minutes. The examiner found the Veteran to not have PTSD, an anxiety disorder (other than PTSD), an affective disorder (other than bipolar disorder), bipolar disorder, schizophrenia, or a psychosis (other than schizophrenia). 

The July 24, 2008 VA PTSD clinical team examiner found the reported stressors to be more consistent with a significant event that occurred during military service rather than an extreme stressor or "trauma,"  and that some endorsed symptoms are better explained by depression. The examiner also noted that the perusal of electronic records, questionnaire, military history, and interview was more suggestive of an anxiety disorder, not otherwise specified.

A February 2009 VA mental disorders examination included a claims file review. The examiner found him to have recurrent, moderate major depression, and alcohol abuse in early full remission. The examiner also opined the currently diagnosed major depressive disorder, recurrent, is less likely as not (less than 50/50 probability) related to the Veteran's military service. The examiner noted that the evidence was closely reviewed and that there is no indication that the Veteran was treated for depression or was depressed while in the service. The examiner further noted that mental health records from VA indicate that his depression began in 1999 or 2000 due to issues with his employer and that nothing in the examination or in the available evidence would indicate a connection between the currently diagnosed major depression and his service.

The Veteran received another VA mental disorders examination in January 2010, which also included a claims folder review. The examiner noted that the Veteran provided service treatment records documenting his in-service enuresis and reported that he had been assigned to an all white unit on his ship, was harassed by other sailors, and that the black sailors thought he was an undercover person. The examiner also noted that a November 1991 Social Security Administration psychological assessment from November 1991 found "NO DIAGNOSIS" on Axis I. The examiner found the Veteran to have major depressive disorder, recurrent in partial remission. 

The January 2010 VA examiner found currently diagnosed recurrent major depressive disorder, in partial remission, to be less likely as not (less than 50/50 probability) caused by, or a result of, or related to service. The examiner noted that Dr. J.M.W., in October 2000, indicated that he had only been depressed for more than a year and had significant psychosocial and work related stressors, and that at the intake the Veteran denied prior psychiatric problems. The examiner further noted a February 12, 2002 VA medical record finding the Veteran to have major depressive disorder with psychotic features based on the possibility of delusions about the postal service and diagnosed him with sub-threshold PTSD (non-combat military trauma), noting that that record was not associated with the claims file. However, that record is associated with the claims file.

The January 2010 VA examiner further noted that the only military trauma reported by the Veteran at the examination was for racial discrimination and that the Veteran did not meet the DSM IV criteria for sub-threshold PTSD (anxiety disorder not otherwise specified) on examination. The examiner further noted that despite a September 2007 diagnosis of PTSD by a social worker, July 24, 2008 VA PTSD clinical team note did not diagnosis PTSD or sub-threshold PTSD and the Veteran reported different traumatic events at that time, and that his symptoms were related to depression. The examiner further clarified that the Veteran has never been diagnosed with PTSD by a psychiatrist or psychologist and that his symptoms for the current examination are best described by a diagnosis of major depressive disorder in partial remission. The examiner further noted that there was no indication that the Veteran sought treatment prior to 1999 and that since he entered treatment his depression has been attributed to stressors at work. The examiner also found that the Veteran did not meet DSM IV criteria for an anxiety disorder, not otherwise specified (sub-threshold PTSD) at that time. The examiner noted that psychiatric symptoms often change over time and that it is clear that a depressive disorder is present and is the most appropriate diagnosis, after both examinations of the Veteran and of his medical records. 

No medical evidence is of record finding that the Veteran has a psychiatric disorder due to service. The service treatment records are silent as to any such complaints of, or treatment for, such a disorder. Though the Veteran was found to have enuresis, the record never clearly attributed it to a psychiatric disorder and indeed found him to be psychiatrically normal prior to his discharge. The record is subsequently silent as to any complaints of, or treatment for, a psychiatric disorder until 1999, at which time he was diagnosed with a recent problem of situational depression reaction," in an October 15, 1999 letter, from Dr. W.D.A. Subsequent medical records similarly associated the Veteran's depression with his post-service social and work-related stressors. A later record diagnosed him with PTSD, but subsequent evaluations provided in regards to PTSD following that diagnosis consistently and completely found him to not meet the DSM-IV criteria for PTSD. Similarly, although he has been diagnosed with an anxiety disorder at time, the current evidence, such as the January 2010 VA examination, has found him to not have such a disorder. A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As such service connection for PTSD or an anxiety disorder is not indicated by the record.

Furthermore, as noted by the most recent January 2010 VA examination, the Veteran only has a current diagnosis of major depressive disorder. However, as indicated by the medical evidence, especially the analysis provided by the January 2010 VA examiner, the Veteran's major depressive disorder is not related to his service. As has been demonstrated by the medical evidence of record, he was not diagnosed with such a disorder until decades following his discharge and the medical records surrounding that post-service period indicate that it developed due to social and work related situations.

The only other evidence of the existence of an in-service psychiatric disorder is the Veteran's own relatively recent statements. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board notes that although the Veteran has claimed to have had depression since service, following service he did not apply for service connection for a psychiatric disorder, though he applied for service connection for his left hand disability in August 1980. Furthermore, he repeatedly informed his private and VA medical providers that his depression was of a somewhat recent occurrence when he first started seeking treatment decades following his discharge, which are a direct contradiction to his current claims. A March 20, 2008 VA medical record also noted that the Veteran would contradict himself when seeking treatment, noting that he reported that he had smoked marijuana over the weekend, but had claimed to have last used it four months previously earlier in the session. Given the Veteran's numerous contradictions of record the Board finds the Veteran to not be credible in his assertions. 

The only other evidence provided as to the Veteran's claim is his belief that he has a psychiatric disorder due to service. Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 38 C.F.R. § 3.159. He does not have the requisite special medical knowledge necessary for such opinion evidence. "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for an acquired psychiatric disorder, including depression, PTSD and an anxiety disorder, is denied. 

Applicable Law for an Increased Rating Claim
 
Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Left Hand Disability Claim
 
The Veteran contends that his service-connected left hand disability, including residuals of a laceration of the dorsum of the left hand, with residual tendonitis, is more severe than indicated by the 10 percent disability rating previously granted him. In a March 2004 VA Form 9, he reported that he had pain in the left hand and his ability to use it had decreased. The Veteran is currently rated under Diagnostic Code 5024 for tenosynovitis, which in turn is rated on limitation of motion of affected parts.

A January 2001 VA examination diagnosed him with post-operative tendon repair of extensive tendons of the left index and middle fingers, with residual tendonitis.

The Veteran received a VA examination in January 2003. The examiner noted a scar on the third finger, which was well healed. Although the Veteran reported that he sometimes had loss of strength and motion of that finger, the examiner found motion to appear normal  The examiner noted some weakness of the left hand, and the examiner noted a prior finding of probable congenital spinal stenosis with superimposed spondylosis. 

The January 2003 VA examiner found no edema of the extremities and that the Veteran was able to move his fingers slowly on finger to thumb touching, but that he was able to perform it.   



The Veteran received another VA examination in February 2009. The Veteran reported that he had a decrease in hand strength, but no decrease in dexterity and no other hand symptoms. 

The February 2009 VA examiner found no amputation, ankylosis, or deformity; there was a decreased grip and 4/5 strength. The examiner found no decrease in dexterity and noted that x-rays indicated no acute fractures, dislocation, or any significant degenerative change; soft tissue was unremarkable. The examiner diagnosed him with left hand tendonitis, which had no effect on the usual daily activities. The VA examiner did not indicate any findings regarding range of motion of either the wrist or the digits. 

The Veteran received a VA examination in January 2010. The Veteran reported daily, intermittent, moderate to severe aching, itching, burning, cramping pain of the left hand, and left wrist pain. He complained of weakened grip, worse with cold weather, and activities requiring prolonged grip. He denied use of a hand brace or splint and flareups, though he had severe pain daily. He reported wrist stiffness, weakness, intermittent swelling; he denied instability, dislocation, and locking.   The Veteran reported decreased hand strength, but no decreased dexterity, and limited motion, swelling, weakness, and stiffness of the index, long, and right fingers.

In regards to the left index finger, the January 2010 VA examiner found no objective evidence of pain, and noted normal extension of the DIP, PIP, and MP joints. The examiner found the gap between the index finger and proximal transverse crease of the hand on the maximal flexion of finger to be less than 1 inch or less than 2.5 centimeters. 

For the left long finger, the examiner found normal extension of all joints and a gap between the long finger and proximal transverse crease of hand on maximal flexion of 1.5 inches, with no objective pain or additional limitation with repetitive use. 



The January 2010 VA examiner found the left ring finger to show no objective evidence of pain or additional limitation with motion, including after repetitive use. 

The January 2010 VA examiner also found the thumb to not have a gap between the thumb pad and the fingers.

The January 2010 VA examiner found no objective evidence of pain or additional limitation of motion with repetitive use for any of the fingers. The examiner similarly found no amputation, ankylosis, or deformity of the digits. 

In regards to the left wrist, the examiner noted 0-35 degrees of extension, 0-50 degrees palmar flexion; 0-30 degrees ulnar deviation; 0-20 degrees radial deviation. The examiner noted pain over all the ranges of motion noted, without change with repetitive use. 

The January 2010 VA examiner found x-rays of the wrist to show normal joint spaces and no fracture or focal bone lesion or soft tissue swelling; the x-ray of the hand similarly found bones, joints, and soft tissues of the left hand to be within normal limits, with no evidence of joint space narrowing, subchondral cysts, or osteophyte formation. 

The January 2010 VA examiner found the tendon injury of the left hand to be surgically resolved, with residual left hand and wrist tendonitis and residual left hand scar. The examiner noted that it had a moderate effect on chores and mild effect on recreation, and mild to moderate effect on exercise. The examiner opined that the left hand condition may affect heavy and light physical labor, but not sedentary work. 

The January 2010 VA examination also provided information regarding the Veteran's scar. The examiner noted that the scar was located on the dorsum of the left hand (left long finger extensor). The examiner noted that the Veteran reported no skin breakdown over the scar or reports of pain. The January 2010 VA examiner also found it have a maximum width of 0.3 and maximum length of 4 cm, to not be painful, and to not have signs of skin breakdown; it was superficial with no inflammation, edema or keloid formation, and no other disabling effects.

Scar

The Veteran's left hand disability residuals encompass the scar he received when he cut his hand in service.

The criteria for rating the skin were amended effective August 30, 2002. Since the Veteran's claim was received prior to the August 30, 2002 change, his scar must be evaluated under both the prior and the criteria effective August 30, 2002. See VAOPGCPRC 3-00.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were again amended in October 2008. The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008, or if the Veteran has requested review under the new regulations. See 73 Fed. Reg. 54708 (September 23, 2008). Therefore, the October 2008 version of the schedular criteria is inapplicable.

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 through 7805 (2002).  Diagnostic Code 7800 provided ratings for scars of the head, face, or neck. Diagnostic Codes 7801 and 7802 provided ratings for scars from second and third degree burns. Obviously, these provisions are not for application, given the nature of the Veteran's disability. Under Diagnostic Code 7803, a maximum 10 percent rating was assigned for scars which are poorly nourished, with repeated ulceration. There is no evidence of such a scar in this case. 38 C.F.R. § 4.118 (2001).

Under former Diagnostic Code 7804, a maximum 10 percent was assigned for scars which are tender and painful on objective demonstration. No higher rating was available under these provisions. Under Diagnostic Code 7805, scars may be rated based on limitation on function of the part affected. 38 C.F.R. § 4.118 (2001). The January 2010 VA examiner found the scar to not be tender or painful and to have no disabling effects. As such, Diagnostic Code 7804 does not apply. To the extent that the Veteran has limitation of motion of his finger, that aspect of the claim will be discussed in the digits section of this decision, which specifically addresses finger function. 

Under the subsequent rating criteria, in effect from 2002-2008, Diagnostic Code 7800, like its predecessor, concerns scars of the head, face or neck and is therefore not applicable to this case. Current Diagnostic Code 7801 pertains to scars that are deep whereas current Diagnostic Codes 7802, 7803, and 7804 pertain to scars that are superficial. The January 2010 VA examiner noted that the Veteran's scar was superficial; as such Diagnostic Code 7801 does not apply.

Diagnostic Code 7802, for scars, other than head, face, or neck, that are superficial and that do not cause limited motion, requires the scar to be in excess of 144 square inches (929 sq. cm.) or greater before such scars are deemed a compensable disability. A superficial scar is one not associated with underlying soft tissue damage. See, e.g., 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2007). In the current case, the January 2010 VA examiner found it to be of a maximum width of 0.3 and maximum length of 4 cm. It was thus clearly not of an area sufficient for a compensable rating under this code.

Diagnostic Code 7805 (2007) was not changed. Scars may also be evaluated on the basis of any related limitation of function of the body part that they affect. As previously noted, to the extent that the Veteran has limitation of motion of his finger, that aspect of the claim will be discussed in the digits section of this decision, which specifically address finger function. 

A compensable rating is thus not indicated in regards to the Veteran's left hand disability residuals in reference to his scar.

Wrist

The Veteran has also reported that his left hand disability residuals include wrist residuals.

Under Diagnostic Code 5215, for limitation of motion of the wrist, a 10 percent disability rating is assigned with dorsiflexion (extension) less than 15 degrees or palmar flexion limited in line with forearm or palmar flexion that is limited in line with the forearm. The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215. 38 C.F.R. § 4.71a (2010).

The January 2010 VA examination provided the only measurements in regards to the wrist, and found extension and planar flexion to not be less than 15 degrees or limited in line with the forearm respectively. As such, a compensable rating is not warranted for the wrist. Given the motion available, the record also does not indicate that the Veteran has ankylosis such that a rating under Diagnostic Code 5214 would be applicable. Therefore the record does not indicate that the Veteran's left hand disability warrants a compensable rating based on the wrist residual. 

Digits

The Veteran contends that his left hand disability residuals encompass limitation of motion for the fingers. The left hand disability is rated under Diagnostic Code 5024, for tenosynovitis, which in turn will be rated on limitation of motion of affected parts, as arthritis, degenerative. 

The criteria for rating disabilities of individual fingers of the hand were revised during the pendency of this appeal effective August 26, 2002. See 67 Fed. Reg. 48784 (July 26, 2002). Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively. 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2001). 

Under 38 C.F.R. § 4.71a (2010), motion of the thumb and fingers should be described by approximate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of the palm.

Under the rating criteria that became effective August 26, 2002, these diagnostic codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively. 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2010). 

In the current matter, the record has consistently found that the Veteran does not have ankylosis of his fingers. As such, the rating criteria in effect prior to August 26, 2002 and the new criteria effective from that day do not apply in the present case as any codes relating to ankylosis of individual digits.

In the rating criteria in effect from August 26, 2002, the Veteran can also receive a rating based on limitation of motion of the individual digits. 

Diagnostic Code 5228, thumb, limitation of motion provides a non-compensable rating  for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5229, pertaining to limitation of motion of the index finger or of the long finger, a noncompensable (0 percent) evaluation is warranted for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees. An evaluation of 10 percent under Diagnostic Code 5229 requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees. 38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5230, limitation of motion of the ring or little finger provides a maximum noncompensable evaluation.

The record does not indicate that the Veteran has a gap of one to two inches (2.5 to 5.1 cm) for a compensable rating based when the thumb attempts to oppose the fingers, for a compensable rating under Diagnostic Code 5228. The January 2003 VA examination found the Veteran to be able to perform finger to thumb touching and the January 2010 VA examiner found the thumb to not have a gap between the thumb pad and the fingers. 

Additionally, as the maximum rating possible for limitation of motion for the ring or little finger is a noncompensable rating, a compensable rating for either of those fingers is also not warranted.

In regards to the index and long fingers, Diagnostic Code 5229 applies. The January 2003 VA examination found finger to hand touching and that third finger had normal motion. The January 2010 VA examiner also found index finger flexion to be less than 1 inch or 2.5 centimeters and did not find extension to be limited by 30 degrees, as full extension was noted. As such, a compensable rating is not warranted for the index finger. 

In regards to the long finger, the January 2010 VA examiner found a maximum flexion of 1.5 inches for the long finger proximal transverse crease, indicative of a 10 percent disability rating under Diagnostic Code 5229. As previously noted, the Veteran had previously been granted a 10 percent disability rating for his left hand disability. A rating in excess of 10 percent is not possible, in regards to the long finger rating, as a 10 percent rating is the maximum rating possible. 

The Board notes that the January 2010 VA examiner noted pain over all the ranges of motion for the wrist and the appellant has also put forth credible complaints of pain on use of the joints. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the appellant's left wrist residual and other residuals of his left hand disability to likely be manifested by some functional limitation due to pain on motion, though he continues to have a range of motion consistent with a noncompensable rating for the wrist and other joints. The Board finds that the 10 percent rating in regards to the left hand disability, with the associated wrist residual and other joint residuals to be contemplated with the noncompensable findings in regards to those residuals.

As previously noted, a prior rating decision granted the Veteran a 10 percent disability rating under Diagnostic Codes 7805-5024, based on painful or limited motion of a major joint or group of minor joints, due to his scar on the long finger. 
The assignment of a particular diagnostic code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board continues to note that the Veteran's long finger continues to have limitation of motion; however, the Board finds that the more appropriate Diagnostic Code to characterize the disability is under Diagnostic Code 5229 for limitation of motion of the long finger, rather than the previously used Diagnostic Code 5024 for limitation of motion due to scar. Thus, the Board finds that a 10 percent disability rating is continued for the left hand disability, but under Diagnostic Code 5024-5229, rather than Diagnostic Code 7805-5024.

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. 

TDIU

The Veteran essentially contends that his service-connected left hand disability, which is currently rated as 10 percent disabling, makes him unable to secure and follow substantially gainful employment. Although the Veteran has reported that he is unable to work due to other disorders, such as his back, knees, feet, and his psychiatric disorder, he is not service connected for any other disorders.

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The rating of the Veteran's service-connected disability is 10 percent. Accordingly, he does not meet the minimum schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).

In accordance with 38 C.F.R. § 4.16(b), the Board will also consider whether the Veteran's claim for a total rating based on unemployability due to service-connected disabilities should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).
A November 6, 2003 letter from the Veteran's private physician, Dr. W.D.A., noted that the Veteran has several chronic illnesses that have progressively become more debilitating with age, including diabetes mellitus, hypertensive cardiovascular disease, colitis, sleep apnea, multiple plantar fibromas, sixty percent blockage or claudication of the arteries in the right leg with 10 percent in the left leg, hypertension, continual lower back pain, spasms and cramping in the back, chronic sinusitis, degenerative disc disease with diffuse cord compression, inflammatory rheumatologic syndrome, depression, and insomnia. Dr. W.D.A. believed that it was not feasible or medically advisable for the Veteran to work due to his being disabled. However, as previously noted, the Veteran is only service-connected for his left hand disability, which was not listed as one of the disorders making the Veteran unemployable. 

Furthermore, the January 2010 VA examiner found the tendon injury of the left hand to be surgically resolved, with residual left hand and wrist tendonitis and residual left hand scar. The examiner noted that it had a moderate effect on chores and mild effect on recreation, and mild to moderate effect on exercise. The examiner opined that the left hand condition may affect heavy and light physical labor, but not sedentary work. 

The Board has considered the Veteran's assertions that his service-connected disability precludes him from obtaining substantially gainful employment. However, the Veteran's contentions in this regard are not persuasive in that they do not explain how his disability affects his ability to pursue employment and indeed the record indicates that he was able to work as a postal worker for years in a physical job, and only retired due to his having a problem with his supervisor, which was not related to his physical condition, as noted in a March 1, 2002 VA medical record. This is particularly important as the medical evidence addressing the Veteran's claims of unemployment have opined that his service-connected disability would not impair his ability to obtain sedentary employment, and would only affect physical labor, but did not indicate that it would preclude it.

In short, rating for his service-connected disability does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). Under 38 C.F.R. § 4.16(b), the medical and lay evidence of record does not indicate that the rating assigned for his service-connected disability is inadequate. Moreover, the evidence as described in detail above does not show that Veteran's service-connected disability is productive of an exceptional or unusual clinical picture, or of any other factor which would allow for the assignment of an extraschedular rating, such as frequent hospitalizations or marked interference with employment. Accordingly, referral of this issue for consideration of an extraschedular rating is not warranted.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU. The benefit sought on appeal is accordingly denied.












      [Continued on the next page]

ORDER

Service connection for an acquired psychiatric disorder, including depression, PTSD, and an anxiety disorder is denied.

A disability rating in excess of 10 percent for a left hand disability, including residuals of a laceration of the dorsum of the left hand, with residual tendonitis, is denied. 

Entitlement to a total disability rating based on TDIU is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


